

EXHIBIT 10.1
AMENDMENT NO. 3
TO
TENNECO INC. VALUE ADDED (“TAVA”)
INCENTIVE COMPENSATION PLAN
WHEREAS, Tenneco Inc. (the “Company”) has established the Tenneco Inc. Value
Added (“TAVA”) Incentive Compensation Plan (as heretofore amended and restated
and further amended, the “Plan”); and
WHEREAS, the Compensation/Nominating/Governance Committee of the Company’s Board
of Directors has determined that it is advisable to amend the Plan on the terms
set forth herein.
NOW, THEREFORE, by virtue and in exercise of the power reserved to the Company
and to the Compensation/Nominating/Governance Committee of the Company’s Board
of Directors by Section 8 of the Plan and pursuant to the authority delegated to
the undersigned officer of the Company, the Plan be and is amended in the
following particulars:
1.
Effective immediately upon execution of this Amendment, by substituting the
following for subsection 5(d) of the Plan:

“(d)    Bonus Reserve Account. No credits have been made to Participants’ Bonus
Reserve Accounts under the Plan for Plan Years beginning after December 31,
2005; provided, however, that such Bonus Reserve Accounts have been adjusted in
accordance with the terms of the Plan as in effect from time to time. The
balance in a Participant’s Bonus Reserve Account, determined after any
distributions therefrom for the 2018 Plan Year in accordance with the terms of
the Plan, as adjusted in accordance with the terms of the Plan as in effect from
time to time or as otherwise specified by the Committee, shall be paid to the
Participant in a lump sum as of March 15, 2024 (the ‘Bonus Payment Date’) or, if
earlier, upon the Participant’s termination of employment to the extent provided
in Section 6. Notwithstanding the foregoing, (i) in the case of any Participant
who is not a United States taxpayer, the balance in the Participant’s Bonus
Reserve Account will be paid to the Participant in a lump sum in November, 2017
and (ii) in the case of any Participant whose Bonus Reserve Account balance,
when aggregated with all amounts deferred under plans that would be treated as a
single plan with the Bonus Reserve Account for purposes of Code Section 409A
(the ‘409A Aggregated Plans’), does not exceed $18,000, the balance of the
Participant’s Bonus Reserve Account (together with any amounts deferred under
any 409A Aggregated Plans), shall, if provided by the Company on or before
October 31, 2017,be paid to the Participant in a lump sum in November, 2017.
Distributions pursuant to the preceding sentence shall be made in accordance
with Treas. Reg. § 1.409A-3(j)(v).”
2.
With respect to payments under the Plan for periods after calendar year 2018, by
substituting the following for subsection 6(a) of the Plan:

“(a)    Determination of Bonus Amount. At or as soon as practicable after the
end of each Plan Year, the Company shall pay each Participant a ‘Bonus Amount’
equal to the sum of: (i) the Participant’s TAVA Bonus, if positive (the ‘TAVA
Bonus Amount’), and (ii) the Participant’s approved




--------------------------------------------------------------------------------




Discretionary Bonus for that Plan Year. The Bonus Amount shall be paid by the
Company within forty-five (45) days following the Committee’s determination of
the TAVA Bonus Factor and Discretionary Bonuses but no later than 2-1/2 months
following the last day of the Plan Year (provided, however, that no payment
shall be required to be made to a Participant who is subject to a PIP for any
period during which the Participant is subject to a PIP). The Bonus Amount
determined under this subsection (a) shall not be earned by the Participant
until such time as the date on which it is paid.”
3.
Effective for calendar years beginning on or after January 1, 2018, by
substituting the following for subsection 6(f) of the Plan:

“(f)    Ineligibility. If an employee’s participation in the Plan is terminated
for reasons other than set forth in subsections (b) through (d), whether due to
changes in the Participant’s employment status with the Company or a Subsidiary,
or due to employment with an affiliate of the Company that is not a Subsidiary,
(i) the amount of his or her TAVA Bonus shall be determined and paid in
accordance with subsection (b) of this Section, whereby the Termination Year
shall be the Plan Year in which participation in the Plan terminates and the
numerator of the Completion Multiple shall equal the total number of payroll
periods during the Termination Year in which the employee was a Participant in
the Plan (rounded to the nearest payroll date) and (ii) the Participant shall be
credited as of the end of the Termination Year with a Discretionary Bonus
determined in accordance with subsection 5(c) of the Plan, multiplied by the
applicable Completion Multiple. The Participant’s Bonus Reserve Account shall
become fully earned upon the employee’s termination of participation pursuant to
this subsection (f) and shall be paid in accordance with subsection 5(d).
Amounts due under this subsection (f) (other than the Bonus Reserve Account)
shall be paid by the Company to the former Participant in one lump sum within
the time frame set forth in subsection (a) above and, except as provided in this
subsection 9(f) or subsection 5(d), the Participant shall have no rights or
interests in the Plan after such termination of participation.”
4.
Effective immediately upon execution of this Amendment, by deleting subsection
7(g) of the Plan.

5.
Effective immediately upon execution of this Amendment, by substituting the
following for the last sentence of Section 8 of the Plan.

“In the event of termination of the Plan, any amounts payable hereunder that are
subject to Code Section 409A shall be transferred to a successor plan or other
arrangement unless payment of such amounts in connection with the termination
are permitted under Code Section 409A.”
6.
Effective immediately upon the execution of this Amendment, by substituting the
following for subsection 9(a) of the Plan:

“(a)    Time and Form of Payment. Notwithstanding any other provision of the
Plan to the contrary, if any payment or benefit hereunder is subject to Code
Section 409A, and if such payment or benefit is to be paid or provided on
account of the Participant’s termination of employment (or other separation from
service) and if the Participant is a specified employee (within the meaning of
Code Section 409A(a)(2)(B)) such payment or benefit shall be delayed until the
first day of the seventh month following the Participant’s termination of
employment (or separation from service). The determination as to whether a
Participant has had a termination of employment (or separation from service)
shall be made




--------------------------------------------------------------------------------




in accordance with the provisions of Code Section 409A and the guidance issued
thereunder without application of any alternative levels of reductions of bona
fide services permitted thereunder.”




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company has caused this amendment to be executed by its
duly authorized officer as of this 26th day of October, 2017.
TENNECO INC.


 
 
By: /s/
Gregg A. Bolt
 
 
Name:
Gregg A. Bolt
 
 
Title:
Senior Vice President Global Human Resources and Administration





